Ferguson, Judge
(concurring in part and dissenting in part):
I dissent to that part of the principal opinion which holds that the instructions as a whole were not misleading to the court-marital. The law officer instructed in part as follows:
“The court is further advised that when it is shown that as a result of his oiun acts, a person did not have sufficient funds in the bank available to meet payment upon presentment in due course of a check drawn against the bank by him, it may be presumed that at the time he uttered the check, and thereafter, he did not intend to have sufficient funds in the bank available to meet payment of the check upon its presentment in due course. However, the court is advised that such a presumption may be rebutted by the evidence.



“The court is further instructed that a negligent failure to maintain sufficient funds to cover outstanding checks drawn by the accused would not constitute an offense under the Uniform Code of Military Justice.” [Emphasis supplied.]
The acts responsible for a shortage of bank funds referred to in the underscored portion of the law officer’s instructions could well be negligent acts. In United States v Noe, 7 USCMA 408, 22 CMR 198, we held that if two instructions are in direct conflict and one is clearly prejudicial, the rule of correct instructions as a whole does not apply. In my opinion, this principle of law is applicable to the present case.
It should also be noted that this! Court has disapproved of the use of the; ambiguous term “presumption” in a, law officer’s instructions. United States v Ball, 8 USCMA 25, 23 CMR 249.
However, since I concur on the question of double jeopardy and that of incorrect use of the Manual for Courts-Martial, United States, 1951, by the court-martial, I join in the disposition of the case by the principal opinion.